     Case 2:20-cv-00904-KJM-CKD Document 13 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANDRE RENE SCOTT,                                  No. 2:20-cv-0904 KJM CKD P
12                      Petitioner,
13           v.                                         ORDER
14   STU SHERMAN,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 7, 2020, the magistrate judge filed findings and recommendations herein, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 3.) Petitioner

23   has filed objections to the findings and recommendations. (ECF Nos. 4, 12.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
     Case 2:20-cv-00904-KJM-CKD Document 13 Filed 07/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed May 7, 2020 (ECF No. 3), are adopted in
 3   full;
 4           2. This action is dismissed without prejudice as an unauthorized successive petition; and
 5           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253.
 7   DATED: July 8, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
